         Case 3:20-cv-00378-BAJ-EWD            Document 1      06/17/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                           CIVIL ACTION

VERSUS                                                             NO. 20-378

REACHOUT HEALTHCARE AMERICA, LTD.



                                           COMPLAINT


       The United States of America brings this Complaint for breach of contract against

ReachOut Healthcare America, Ltd. (“ReachOut”). The United States alleges that ReachOut has

materially failed to comply with its obligations under the February 27, 2020, Settlement

Agreement (the “Settlement Agreement) between the United States and ReachOut, which resolved

the civil action captioned United States ex rel. Desirae Loupe v. ReachOut Healthcare America,

Ltd., et al., Civil Action No. 13-422-JWD-RLB, in the United States District Court for the Middle

District of Louisiana. The United States is therefore entitled to its damages resulting from

ReachOut’s breach and all other remedies available in law and equity.         In support of this

Complaint, the United States represents:

                                            PARTIES

       1.     The United States brings this lawsuit on its own behalf and on behalf of the United

States Department of Health and Human Services (“HHS”), and HHS’s component agency, the

Centers for Medicare and Medicaid Services (“CMS”).

       2.     On information and belief, ReachOut Healthcare America, Ltd., is a Delaware

corporation with a principal place of business at 33533 W. Twelve Mile Rd., Suite 150, Farmington

Hills, MI 48331.
         Case 3:20-cv-00378-BAJ-EWD             Document 1      06/17/20 Page 2 of 6




                                JURISDICTION AND VENUE

        3.     The Court has subject-matter jurisdiction over all claims in this matter under 28

U.S.C. §§ 1331, 1345.

        4.     The Court may exercise personal jurisdiction over ReachOut because ReachOut has

minimum contacts with the State of Louisiana that are related to the United States’ claims in this

matter. See Fed. R. Civ. P. 4(k)(1)(A); cf. La. Code Civ. Proc. art. 6(A)-(B). Further, ReachOut

has consented to the jurisdiction of the U.S. District Court for the Middle District of Louisiana

with regard to all disputes arising from the Settlement Agreement. See Exhibit A, Settlement

Agreement ¶ 23.

        5.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the United States’ claims occurred in this district.

Venue is also proper in this district pursuant to the forum selection clause in the Settlement

Agreement, which specifies that “[t]he exclusive jurisdiction and venue for any dispute relating to

this agreement is the United States District Court for the Middle District of Louisiana.” See

Exhibit A, Settlement Agreement ¶ 23.

                                 FACTUAL ALLEGATIONS

        6.     On June 28, 2013, Desirae Loupe initiated a civil qui tam action as a relator on

behalf of the United States, pursuant to the federal False Claims Act, 31 U.S.C. § 3729 et seq.,

against ReachOut, Dr. Elliot Schlang, and Dr. Gregory Folse. See United States ex rel. Desirae

Loupe v. ReachOut Healthcare America, Ltd., et al., Civil Action No. 13-422-JWD-RLB (M.D.

La.).

        7.     Ms. Loupe’s complaint alleged that ReachOut, Dr. Schlang, and Dr. Folse

defrauded the Louisiana Medicaid Program between October 1, 2008, and September 2, 2014, by

submitting false or fraudulent claims for payment for medically unnecessary and substandard

                                                2
           Case 3:20-cv-00378-BAJ-EWD           Document 1       06/17/20 Page 3 of 6




periapical dental x-rays, medically unnecessary dental crowns, and medically unnecessary dental

spacers; and for incentivizing that unnecessary dental work and the false or fraudulent billings

through a bonus program for dentists and dental team members in Louisiana.

          8.    On June 1, 2020, the United States noticed its intention to intervene in the qui tam

action for the limited purpose of settlement. In its intervention notice, the Government notified

the Court that it had reached a settlement with the defendants that had resolved all claims in that

matter.

          9.    The United States filed a notice of dismissal of its claims in the qui tam action on

June 12, 2020. That action was closed on June 16, 2020.

          10.   On February 27, 2020, the United States and ReachOut executed a Settlement

Agreement, attached as Exhibit A and incorporated herein, to resolve the aforementioned qui tam

matter.

          11.   Under the Settlement Agreement, ReachOut—as a joint and several obligation with

Dr. Folse and Dr. Schlang—agreed to pay $1.262 million, plus interest at the annual rate of 1.750%

from the effective date of the Settlement Agreement, to the United States in exchange for a release

of certain civil and administrative claims of the Government.           See Exhibit A, Settlement

Agreement ¶¶ 1-6.

          12.   Full payment of the amounts owed under the Settlement Agreement was due on

March 31, 2020. See Exhibit A, Settlement Agreement ¶ 1.

          13.   On March 30, 2020, ReachOut made a partial payment of $262,000 to the United

States. It has made no further payments to the United States to-date.




                                                 3
         Case 3:20-cv-00378-BAJ-EWD               Document 1       06/17/20 Page 4 of 6




       14.     Pursuant to Paragraph 12 of the Settlement Agreement, ReachOut defaulted on its

payment obligations under the Settlement Agreement on April 14, 2020—i.e., ten business days

after full payment was due.

       15.     On April 15, 2020, the United States sent ReachOut a Notice of Default, which

informed ReachOut that the Government considers ReachOut to be in default of its payment

obligations under the Settlement Agreement. See Exhibit B, Notice of Default, Apr. 15, 2020.

The United States has received no response to that notice.

                                      CLAIM FOR RELIEF

                                  Count 1 – Breach of Contract

       16.     The United States adopts by reference the allegations in Paragraphs 6-15.

       17.     The Settlement Agreement specifies that it “is governed by the laws of the United

States.” Exhibit A, Settlement Agreement ¶ 23.

       18.     “The elements of a breach of contract claim under federal common law are: (1) a

valid contract between the parties, (2) an obligation or duty arising out of the contract, (3) a breach

of that duty, and (4) damages caused by the breach.” Express Damage Restoration, LLC v. Wright

Nat’l Flood Ins. Co., No. 1:19-cv-24127-JLK, 2019 WL 6699702, at *2 (S.D. Fla. Dec. 9, 2019)

(citation and internal quotation marks omitted).

       19.     On June 26, 2017, the United States and ReachOut confected a valid Settlement

Agreement, in which the United States agreed to grant ReachOut a release of certain civil and

administrative monetary claims in exchange for $1.262 million in consideration. See Exhibit A,

Settlement Agreement ¶¶ 1-6.

       20.     As part of its obligations under the Settlement Agreement, ReachOut agreed to pay

$1.262 million, plus accrued interest at the annual rate of 1.750% from the effective date of the



                                                   4
            Case 3:20-cv-00378-BAJ-EWD           Document 1      06/17/20 Page 5 of 6




Settlement Agreement, to the United States by March 31, 2020. See Exhibit A, Settlement

Agreement ¶¶ 1, 3.

       21.      ReachOut breached that obligation when it failed to make the required payment in

full by March 31, 2020. In particular, ReachOut made a single payment of $262,000 on March

30, 2020, and has made no further payments toward the amounts owed under the Settlement

Agreement.

       22.      Consistent with Paragraph 12 of the Settlement Agreement, ReachOut has been in

default of its payment obligations to the United States since April 14, 2020. See also Exhibit B,

Notice of Default, Apr. 15, 2020.

       23.      The United States has therefore incurred monetary damages in the form of unpaid

principal and interest as a result of ReachOut’s failure to meet its obligations under the Settlement

Agreement.

                                    DEMAND FOR RELIEF

       24.      The United States requests that judgment be entered in its favor and against

ReachOut for:

       a.       The unpaid balance of $1 million in principal owed to the United States under the

                Settlement Agreement;

       b.       Accrued pre-judgment interest of $1,991.27 from February 27, 2020, through

                March 30, 2020, plus prejudgment interest at the annual rate of 1.750% on the

                unpaid balance of $1 million in principal accruing thereafter through the date of

                judgment in this action;

       c.       Post-judgment interest at the rate provided under 28 U.S.C. § 1961 accruing from

                the date of judgment in this action; and

       d.       Such other legal and equitable relief as the Court deems just and appropriate.
                                                 5
 Case 3:20-cv-00378-BAJ-EWD           Document 1       06/17/20 Page 6 of 6




Baton Rouge, Louisiana, this 17th day of June, 2020.

                                    UNITED STATES OF AMERICA, by

                                    BRANDON J. FREMIN
                                    UNITED STATES ATTORNEY



                                    /s/ Chase E. Zachary
                                    Chase E. Zachary, LBN 37366
                                    Assistant United States Attorney
                                    777 Florida Street, Suite 208
                                    Baton Rouge, Louisiana 70801
                                    Telephone: (225) 389-0443
                                    Fax: (225) 389-0685
                                    E-mail: chase.zachary@usdoj.gov




                                       6
      Case 3:20-cv-00378-BAJ-EWD               Document 1-1         06/17/20 Page 1 of 23




                                 S   ETTLEMENT AGREEMEI'NT

        This Settlement Agreement ("Agreement") is entered into among the United States of

America, acting through the United States Depaltment of Justice and on behalf of the Office of

lnspector General (OIG-HHS)       of the Department of Health and Human             Services (HHS)

(collectively, the "United States"); the State        of   Louisiana, acting through the Louisiana

Department   of Justice Medicaid Fraud Control Unit (the "State of Louisiana");              ReachOut

Healthcare America,   Ltd. ("RHA"), Big Smiles Arizona, P.C. ("Big Smiles"), Elliot           Schlang,

D.D.S. ("Dr. Schlang"), and Gregory Folse, D.D.S. ("Dr. Folse") (collectively, "Defendants"); and

Desirae Loupe ("Re1ator") (hereafter collectively referred to as the "Parties"), through their

authorized representatives.

                                            RECITALS

       A.      ReachOut Healthcare America, Ltd. ("ReachOut") is an administrative services

organization for pediatric mobile dentistry that provides administrative and business services to

dental practices throughout the United States. Elliot Schlang, D.D.S., is a dental consultant for

ReachOut and is also a dental provider who contracts with ReachOut for administrative and

business services related to pediatric mobile dentistry. Between 2008 and 2014, Gregory Folse,

D.D.S., contracted with ReachOut for administrative and business services related to the provision

ofpediatric mobile dentistry services in Louisiana.

       B.      On June 28,2013, Relator    filedaqui tam action in the United   States   District Court

for the Middle District of Louisiana captioned United States ex rel. Desirae Loupe v. ReachOut

Healtltcare America, Ltd., et al., Civil Action No. l3-422-JWD-RLB, pursuant to the qui tam

provisions of the False Claims Act,   3l U.S.C. g 3730(b) (the "Civil Action"). In her complaint,


                                      Settlement Agreement
  United States ofAmerica ex rel. Desirae Loupe v. ReachOut Healthcare Ameica, Ltd., et          al
                         Civil Action No. 13-422-JWD-RLB (M.D. La.)
                                          Page I of20


                                                                            Exhibit A
      Case 3:20-cv-00378-BAJ-EWD                Document 1-1      06/17/20 Page 2 of 23




Relator alleges that Defendants submitted or caused the submission of false or fraudulent clarms

for payment for pediatric mobile dentistry services to the Louisiana Medicaid Program.

       C.       The United States and the State oflouisiana contend that Defendants submitted or

caused to be submitted claims for payment to the MedicaidProgram,42 U.S.C. $$ 1396-1396w-5

("Medicaid").

       D.       The United States and the State of Louisiana contend that they have certain civil

claims against Defendants arising from the submission of claims for payment to the Louisiana

Medicaid Program from October      l,   2008, to September 2,2014, for medically unnecessary and

substandard periapical dental x-rays, medically unnecessary dental crowns, and medically

unnecessary dental spacers; and for incentivizing the aforementioned urmecessary dental work and

the false or fraudulent billings through a bonus program for dentists and dental team members in

Louisiana during the period from October l, 2008, to September 2, 2014. That conduct is referred

to below as the "Covered Conduct."

       E.       This Settlement Agreement is neither an admission of liability by Defendants nor a

concession by the United States or the State ofLouisiana that their claims are not well founded.

       F.       Relator claims entitlement under   3l U.S.C. S 3730(d)   to a share ofthe proceeds   of

this Settlement Agreement and to Relator's reasonable expenses, attomeys' fees, and costs.

       To avoid the deiay, uncertainty, inconvenience, and expense ofprctracted litigation of the

above claims, and   in consideration of the mutual promises and obligations of this       Settlement

Agreement, the Parties agree and covenant as follows:

                                  TERMS AND CONDITIONS

       l.       Defendants shall pay to the United States and the State ofLouisiana $1,262,000.00

(ONE MILLION TWO HUNDRED SIXTY-TWO THOUSAND DOLLARS) (the "Settlement
                                    Settlement Agreement
  United Slares of America ex rel. Desirae Loupe v. ReachOtu Healtltcare America, Ltd., et al-
                        Civil Action No. l3-422-IWD-RLB (M.D. La.)
                                          Page 2 of 20
      Case 3:20-cv-00378-BAJ-EWD                     Document 1-1      06/17/20 Page 3 of 23




Amount"), of which 5660,171.60 is restitution, no later than 5:00 P.M. Central Daylight Time on

March 31, 2020, by electronic funds transfer pursuant to written instructions to be provided by the

Office of the United States Attomey for the Middle District of Louisiana.

            2.        The amount of$826,231.40 shall constitute the federal proceeds ofthe Seftlement

Amount (the "Federal Share"), and the amount of$435,768.60 shall constitute the state proceeds

ofthe Settlement Amount (the "State Share").

        3.            Defendants shall also pay interest on the Settlement Amount (the "Settlement

Interest"), accruing at a rate      of   1.750%6   from the Effective Date of this Agreement until the

Seftlement Amount is paid in full, by electronic funds transfer pursuant to written instructions to

be provided by the Office of the United States Attomey for the Middle District of Louisiana. The

proporlion       of   65.47% of the Settlement lnterest shall constitute the federal proceeds of the

Settlement Interest (the "Federal Interest Share"), and the proportion of 34.53% of the Settlement

Interest shall constitute the state proceeds ofthe Settlement Interest (the "State Interest Share").

        4.            Conditioned upon the United States' receiving the Settlement Amount and the

Settlement Interest from Defendants and as soon as feasible after receipt, the United States shall

pay $165,246.28 (ONE HLTNDRED SXTY-FIVE THOUSAND TWO HLINDRED FORTY-SIX

DOLLARS AND TWENTY-EIGHT CENTS) and 20% of the Federal Interest Share to Relator by

electronic fu nds transfer.

        5.            Conditioned upon the State of Louisiana's receiving the Settlement Amount and

the Settlement Interest from Defendants and as soon as feasible after receipt, the State ofLouisiana

shall pay $65,365.29 (SIXTY-FI\IE THOUSAND THREE HTINDRED SIXTY-FIVE DOLLARS

AND TWENTY-NINE CENTS) and 15% of the State Interest Share to Relator by electronic funds

transfer.

                                      Settlement Agreement
   (Jnited States of America ex rel. Desirae Loupe v. ReachOut Healthcare America, Ltd., et al.
                          Civil Action No. 13-422-JWD-RLB (M.D. La.)
                                                   Page 3   of20
        Case 3:20-cv-00378-BAJ-EWD              Document 1-1       06/17/20 Page 4 of 23




          6.       Subject to the exceptions in Paragraph 10 (conceming excluded claims) below, and

conditioned on Defendants' fuI1 payment of the Settlement Amount and the Settlement Interest,

the United States releases Defendants from any     civil or administrative monetary claim the United

States has for the Covered Conduct under the False Claims Act, 3 I U. S.C.   S   $ 3729-3733; the   Civil

Monetary Penalties Law, 42 U.S.C. $ 1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C.

$$ 3801-3812; or the common law theories ofpayment by mistake, unjust enrichment, and fraud.

         7.        Subject to the exceptions in Paragraph 10 (conceming excluded claims) below, and

conditioned upon Defendants' full payment of the Settlement Amount and the Settlement Interest,

the State of Louisiana releases Defendants from any civil or administrative monetary claim the

State ofLouisiana has for the Covered Conduct as well as claims brought or that could have been

brought for the subject time period under the Louisiana Medical Assistance Programs Integrity

Law, La. R.S. 46:437.1 et seq. (MAPIL), or Louisiana state law theories of fraud, payment by

mistake, unjust enrichment, disgorgement, and any other Louisiana state law theories ofrecovery.

         8.        Conditioned upon Defendants' full payment of the Settlement Amount and the

Settlement lnterest, Relator, for herselfand for her heirs, successors, attomeys, agents, and assigns,

fully   and   finally releases Dr. Schlang, Dr. Folse, Big Smiles, RHA, and RHA's predecessors, its

direct and indirect subsidiaries, and each of its current and former directors, trustees,      agents,

officers, employees, representatives, attomeys, consultants, successors, heirs,             executors,

administrators, assigns, individually and collectively, (collectively, the "Defendant Individuals

and Entities") from the beginning of time to the Effective Date of this Agreement, from any and

all manner of claims that Relator has asserled or could have asserted, whether under seal or public,

whether or not known now, anticipated, unanticipated, suspected or claimed, fixed or contingent,

whether yet accrued or not and whether damage has resulted from such or not. Notwithstanding

                                        Settlement Agreement
  United States of America ex rel. Desirae Loupe v. ReachOut Healthcare America, Ltd., et al.
                            Civil Action No. l3-422-JV[D-RLB (M.D. La.)
                                             Page 4 of 20
        Case 3:20-cv-00378-BAJ-EWD              Document 1-1       06/17/20 Page 5 of 23




the generality ofthe foregoing, Relator specifically releases the Defendant Individuals and Entities

from any and all manner of claims arising under, or arising from the filing ofthe Civil Action, or

from any past activities and actions of the Defendant lndividuals and Entities, and ffom any civil

monetary claim the Relator has or may have on behalfofthe United States under the False Claims

Acq 31 U.S.C. $S 3729-33, on behalf of the State of Louisiana under MAPIL, La. R.S. 46:437.1

et   seq.,or onbehalfofthe United States or the State ofLouisiana under any similar federal or state

statute. Relator's release of the Defendant Individuals and Entities as set forth in this Paragraph

does not extend     to any claim by Relator and/or her counsel for reasonable attorneys' fees,

expenses, and costs resulting from the    Civil Actions pursuant to 3l U.S.C.   $   3730(d). Relator's

release   of claims under 3l U.S.C.    $ 3730(d)   is conditioned upon Defendants' payment of the

amount described in the separate fee settlement agreement between Relator and Defendants.

Notwithstanding the foregoing, nothing in this Paragraph shall be construed as releasing or

otherwise affecting any rights of the United States.

          9.     In consideration ofthe obligations ofDefendants in this Agreement and conditioned

upon Defendants' full payment of the Settlement Amount and the Settlement lnterest, the State       of

Louisiana agrees      to   release and refrain from instituting, directing,     or   maintaining any

administrative action seeking exclusion from Medicaid under MAPIL and related regulations for

the Covered Conduct, except as reserved in this Paragraph and in Paragraph             l0   (conceming

excluded claims) below. Nothing in this Paragraph precludes the State of Louisiana from taking

action against entities or persons, or for conduct and practices, for which claims have been reserved

in Paragraph l0 below.




                                       Settlement Agreement
     United States of America ex rel. Desirae Loupe v. ReachOut Healtltcare America, Ltd., et al.
                           Civil Action No. l3-422-JWD-RLB (M.D. La.)
                                             Page 5 of 20
      Case 3:20-cv-00378-BAJ-EWD                  Document 1-1       06/17/20 Page 6 of 23




        10.     Notwithstanding the releases given in Paragraphs 6-9 of this Agreement, or any

other term of this Agreement, the following claims ofthe United States are specifically reserved

and are not released:

                a.      Aly liability arising under Title   26, U.S. Code (Intemal Revenue Code) and

                        Title 47 ofthe Louisiana Revised Statutes (Louisiana Revenue Code);

                b.      Any criminal liability;

                c.      Except as explicitly stated in this Agreement, any administrative liability,

                        including mandatory or permissive exclusion from Federal health care

                        programs;

                d.      Any liability to the United States or Louisiana (or their agencies) for any

                        conduct other than the Covered Conduct;

                e.      Any liabiiity based upon obligations created by this Agreement;

                f.      Anyliabilityofnon-Defendantindividuals;

                g.      Any liability for express or implied wananty claims or other claims for

                        defective or deficient products or services, including quality of goods and

                        services;

                h.      Any liability for failure to deliver goods or services due; and

                i.      Aly   liability for personal injury or property damage or for          other

                        consequential damages arising from the Covered Conduct.

       I   l.   Relator and her heirs, successors, attorneys, agents, and assigns shall not object to

the Agreement but agree and confirm that this Agreement is fair, adequate, and reasonable under

all the circumstances, pursuant to 31 U.S.C. $ 3230(c)(2)(B). Conditioned upon Relator's receipt

of the payments described in Paragraphs 4 and 5, Relator and her heils, successors, attomeys,
                                      Settlement Agreement
  United States of America ex rel. Desirae Loupe v. ReachOtn Healthcare America, Ltd., et al.
                          Civil Action No. 13-422-JWD-RLB (M.D. La.)
                                           Page 6 of 20
       Case 3:20-cv-00378-BAJ-EWD                   Document 1-1       06/17/20 Page 7 of 23




agents, and assigns     fully and finally   release, waive, and forever discharge the United States and

the State ofLouisiana, their agencies, officers, agents, employees, and servants, from any claims

arising from the filing of the Civil Action or under        3l   U.S.C. $ 3730 or MAPIL and from any

claims to a share of the proceeds of this Agreement or the Civil Action.

          12.      In the event that Defendants fail to pay any amount   as   provided in Paragraphs I and

3   within   10 business days   ofthe date on which such payment is due, Defendants shall be in default

of their payment obligations (Default). In the event of such Default, OIG-HHS may                      exclude

Defendants from participating         in all   Federal health care programs until Defendants pay the

Settlement Amount and the Settlemenl Interest. OIG-HHS will provide written notice of any such

exclusion to Defendants. Defendants waive any further notice of the exclusion under 42 U.S.C.

$ 1320a-7(b)(7), and agree not to contest such exclusion either administratively or in any state or

federal court. Reinstatement to program participation is not automatic.          If   at the end of the period


ofexclusion Defendants wish to apply for reinstatement, Defendants must submit              a   written request

for reinstatement to OIG-HHS in accordance with the provisions of 42 C.F.R. SS 1001.3001-

.3005. Defendants will not be reinstated unless and until OIG-HHS approves such request for

reinstatement.

          13.     Defendants waive and shall not assert any defenses Defendants may have to any

criminal prosecution or adminisnative action relating to the Covered Conduct that may be based

in whole or in part on a contention that, under the Double Jeopardy Clause in the Fifth Amendment

of the Constitution, or under the Excessive Fines Clause in the Eighth Amendment of                         the

Constirution, this Agreement bars a remedy sought in such criminal prosecution or administrative

action.



                                       Settlement Agreement
    United States of Americct ex rel. Desirae Lottpe v. ReacltOut Healtltcare America, Ltd., et al.
                          Civil Action No. I3-422-JWD-RLB (M.D. La.)
                                             Page 7 of 20
      Case 3:20-cv-00378-BAJ-EWD                   Document 1-1         06/17/20 Page 8 of 23




        ,4.       Defendants   fully and finally   release the United States and the State   of Louisiana,

their agencies, officers, agents, employees, and sewants, from any claims (including attorneys'

fees, costs, and expenses of every kind and however denominated) that Defendants have asserted,

could have asserted, or may assert in the future against the United States and the State oflouisiana,

their agencies, officers, agents, employees, and servants, related to the Covered Conduct and the

United States' and the State of Louisiana's investigation and prosecution thereof.

        15.    The Settlement Amount shall not be decreased as a result of the denial of claims

for payment now being withheld from payment by any Medicare contractor (e.g., Medicare

Administrative Contractor, fiscal intermediary, carrier) or any state payer, related to the Covered

Conduct; and Defendants agree not to resubmit to any Medicare contractor or any state payer any

previously denied claims reiated to the Covered Conduct, agree not to appeal any such denials of

claims, and agree to withdraw any such pending appeals.

        16.    Defendants agree to the following:

               a.       Unallowable Costs Defined: All costs (as defined                 in the Federal
Acquisition Regulation, 48 C.F.R. $ 31.205-47; and in Titles XVIII and XIX of the Social Security

Act,42 U.S.C. S$ 1395-1395kkk and 1396-1396w-5;                 and the regulations and official program

directives promulgated thereunder) incurred by or on behalfof Defendants, their present or former

officers, directors, employees, shareholders, and agents in corurection with:

            (l)         the matters covered by this Agreement;

            (2)         the United States' audit(s) and     civil investigation(s) ofthe matters covered

                        by this Agreement;

            (3)         Defendants' investigation, defense, and corrective actions undefiaken in

                        response    to the United States' audit(s) and civil         investigation(s) in
                                        Settlement Agreement
  United States of America ex rel. Desirae Loupe v. ReacltOut Healthcare Anrcrica, Ltd., el al.
                        Civil Action No. 13-422-JWD-RLB (M.D. La.)
                                              Page 8    of 20
      Case 3:20-cv-00378-BAJ-EWD              Document 1-1       06/17/20 Page 9 of 23




                       connection with the matters covered       by this    Agreement (including

                       attomeys'fees);

            (4)        the negotiation and performance of this Agreement;

            (5)        the payment Defendants' make to the United States pursuant to this

                       Agreement and any payments that Defendants may make             to   Relator,

                       including costs and attorneys' fees,

are unallowable costs for govemment contracting purposes and under the Medicare Program,

Medicaid Program, TRICARE Program, and Federal Employees Health Benefits Program

(FEHBP) (hereinafter referred to as Unallowable Costs).

               b.     Future Treatrnent   of Unallowable Costs: Unallowable Costs shall          be

separately determined and accounted for by Defendants, and Defendants shall not charge such

Unallowable Costs directly or indirectly to any contracts with the United States or any State

Medicaid program, or seek payment for such Unallowable Costs though any cost report, cost

statement, information statement, or palment request submitted by Defendants or any of their

subsidiaries or affiliates to the Medicare, Medicaid, TRICARE, or FEHBP Programs.

               c.     Treatment   of   Unallowable Costs Previouslv Submitted for Payment:

Defendants further agree that within 90 days of the Effective Date of this Agreement they shall

identifl, to applicable Medicare and TRICARE fiscal intermediaries, carriers, and contractors, and

Medicaid and FEHBP fiscal agents, any Unallowable Costs (as defined in this Paragraph) included

in payrnents previously sought from the United States, or any State Medicaid program, including,

but not limited to, payments sought in any cost reports, cost statements, information reports, or

payment requests already submitted by Defendants or any of their subsidiaries or affiliates, and

shall request, and agree, that such cost repofis, cost statements, information repofts, or payment

                                    Settlement Agreement
  United States of America ex rel. Desirae Loupe v. ReachOut Healthcare America, Ltd., et al.
                        Civil Action No. l3-422-JWD-RLB (M.D. La.)
                                           Page 9   of20
     Case 3:20-cv-00378-BAJ-EWD                   Document 1-1         06/17/20 Page 10 of 23




requests, even   if   aheady settled, be adjusted to account for the effect of the inclusion of the

Unallowable Costs. Defendants agree that the United States, at a minimum, shall be entitled to

recoup fi'om Defendants any overpayment plus applicable interest and penalties as a result ofthe

inclusion of such Unallowable Costs on previously-submitted cost reports, information reports,

cost statements, or requests for payrnent.

       Any payments due after the adjustments have been made shall be paid to the United States

pulsuant to the direction of the Department ofJustice or the affected agencies. The United States

reserves its rights   to   disagree   with any calculations submitted by Defendants or any of their

subsidiaries or affiliates on the effect of inclusion of Unallowable Costs (as defined in this

Paragraph) on Defendants or any of their subsidiaries' or affiliates' cost reports, cost statements,

or information reports.

               d.          Nothing in this Agreement shall constitute a waiver of the rights of the

United States to audit, examine, or re-examine Defendants' books and records to determine that

no Unallowable Costs have been claimed in accordance with the provisions of this Paragraph.

        17.    Defendants agree         to   cooperate   fully and truthfully with the United States'
investigation ofindividuals and entities not released in this Agreement. Upon reasonable notice,

Defendants shall encourage, and agree not to impair, the cooperation of their directors, officers,

and employees, and shall use their best efforts to make available, and encourage, the cooperation

of former directors, officers, and employees for interviews and testimony,          consistent with the

rights and privileges of such individuals. Defendants further agree to fumish to the United States,

upon request, complete and unredacted copies               of all   non-privileged documents, repofis,

memoranda   of interuiews, and records in their possession, custody, or control conceming any


                                    Settlement Agreement
  United States of Anerica ex rel. Desirae Loupe v. ReachOut Healthcare America, Ltd., et al
                        Civil Action No. l3-422-JWD-RLB (M.D. La.)
                                               Page 10   of20
      Case 3:20-cv-00378-BAJ-EWD                Document 1-1           06/17/20 Page 11 of 23




investigation of the Covered Conduct that they have undertaken, or that has been performed by

another on their behalf.

        18.     This Agreement is intended to be for the beneflt of the Parties only. The Parties do

not release any claims against any other person or entity, except to the extent provided for in

Paragraph   l9 (waiver for beneficiaries   paragraph) below.

        19.     Defendants agree that they waive and shall not seek payment for any ofthe health

care billings covered by this Agreement from any health care beneficiaries or their parents,

sponsors, legally responsible individuals, or third-party payors based upon the claims defined as

Covered Conduct.

        20.     Upon receipt of the payments described in Paragraphs          I   and 3 above, the Parties

shall promptly sign and file in the Civil Action   a   Joint Stipulation of Dismissal of the Civil Action

pursuant to Rule   a 1(a)( I ).


        21,.    Each Party shall bear its own legal and other costs incurred in connection with this

matter, including the preparation and performance of this Agreement.

        22.    Each Party and signatory to this Agreement represents that it freely and voluntarily

enters into this Agreement without any degree of duress or compulsion.

       23.     This Agreement is govemed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Agreement is the United States District Court

for the Middle District of Louisiana. For purposes of construing this Agreement, this Agreement

shall be deemed to have been drafted by all Parties to this Agreement and shall not, therefore, be

construed against any Party for that reason in any subsequent dispute.

       24.     This Agreement constitutes the complete agreement between the Parties. This

Agreement may not be amended except by written consent of the Parties.

                                    Settlement Agreement
  United States of America ex rel. Desirae Loupe v. ReachOut Healthcare America, Ltd., et al.
                        Civil Action No. l3-422-JWD-RLB (M.D. La.)
                                          Page 11 of 20
     Case 3:20-cv-00378-BAJ-EWD                  Document 1-1       06/17/20 Page 12 of 23




           25.   The undersigrred counsel represent and warrant that they are fully authorized to

execute this Agreement on behalf ofthe persons and entities indicated below.

           26-   This Agreement may be executed in counterparts, each of which constitutes an

original and all of which constitute one and the same Agreement.

           27.   This Agreement is binding on Defendants' successors, transferees, heirs,         and


assigns.

           28.   This Agreement is binding on Relator's successors, transferees, heirs, and assigns.

           29.   All parties   consent to the United States' and the State ofLouisiana's disclosure   of

this Agreement, and information about this Agreement, to the public. For the putpose of clarifying

the parties' intent in entering into this Settlement Agreement, the parties agree that this Settlement

Agreement is neither an admission of liability by Defendants nor a concession by the United States

or the State ofLouisiana that their claims are not well founded.

       30.       This Agreement is effective on the date of signature of the last signatory to the

Agreement (the "Effective Date"). Facsimiles and electronic transmissions of signatures shall

constitute acceptable, binding signatures for purposes of this Agreement.




                                         Settlement Agreement
  United States ofAnterica ex rel. Desirae Loupe v. ReacltOut Healtlrcare Anterica, Ltd., et al
                           Civil Action No. 13-422-JWD-RLB (M.D. La.)
                                           Page 12 of20
  Case 3:20-cv-00378-BAJ-EWD              Document 1-1       06/17/20 Page 13 of 23




                        THE UNITED STATES OF AMERICA


                                    BRANDON J. FREMIN
                                    UNITED STATES ATTORNEY


DArED:   Lln l^"zo            BY
                                     CHASE E. ZA
                                     Assistant United States
                                     Middle District of Louisiana




                                   Settlement Agreement
 United States ofAmerica ex rel. Desirae Loupe v. Reachoul Healthcare America, Ltd., et al.
                      Civil Action No. l3-422-JWD-RLB (M.D. La.)
                                       Page 13   of20
 Case 3:20-cv-00378-BAJ-EWD              Document 1-1       06/17/20 Page 14 of 23




                        TIIE TJNITED STATES OF AMERICA



DArED:   o4?2h-p?4            BY     Otxt+?s
                                    LISAM. RE
                                    Assistant lnspcctor Gcoeral for LcgEI Atrahs
                                    Officc of Couascl to thc Inspcctor General
                                    Officc of Iospcctor Gencral
                                    United States Dc?artnent ofHealth aod Human Serviccs




                                  Setdcment Agrccment
United States of America ex rel. Desirae Loupe v, ReachOut Healthcare Ameica, Ltd., el al.
                      Civil Action No. t 3-422-IWD-RI-B (M.D. La.)
                                      Pagc 14   of20
 Case 3:20-cv-00378-BAJ-EWD              Document 1-1        06/17/20 Page 15 of 23




                              THE STATE OF LOUISIANA



DATED:     tlqlro*            B
                                          I I]. LEJ
                                             d Fraud Control Unit
                                     Louisiana Office of the Attomey General




                                   Settlement Agreement
 United States of America ex rel. Desirae Loupe v. ReachOut Healthcare Anerica, Ltcl., et al.
                       Civil Action No. l3-422-JWD-RLB (M.D. La.)
                                        Page 15   of20
  Case 3:20-cv-00378-BAJ-EWD              Document 1-1        06/17/20 Page 16 of 23




                    REACHOUT HEALTHCARI, AMERICA. LTD.



DATED:    Tlttlzoto           By:
                                               GG                for
                                    REACHOUT                CARE AMERiCA, LTD.




DATED:                        BY:
                                    RUSSELL HAYI\4AN
                                    Attorney for ReachOut Healthcare Arrerica, Ltd.




                                 Settlement Agreement
United States ofAnterica ex rel. Desirae Loupe v. ReachOut Healthcare America, Ltd., et   al
                     Civil Action No. l3-422-IWD-RLB (M.D. La.)
                                     Page 16 of20
  Case 3:20-cv-00378-BAJ-EWD              Document 1-1       06/17/20 Page 17 of 23




                    REACHOUT HEALTHCARE AI\{ERICA. LTD.



DATED:                        BY:
                                     STEVE HIGGINBOTHAM, foT
                                     REACHOUT HEALTHCARE AMERICA, LTD.



DATED: February 11,2020 BY           /LZlJ*
                                          SELL
                                     Attoraey for Reachout Healthcare America, Ltd.




                                  Settlement Agreement
United States of America ex rel. Desirae Lottpe v. ReachOut Healthcare America, Ltd-, et al-
                      Civil Action No. l3-422-JWD-RLB (M.D. La.)
                                       Page 16 of 20
  Case 3:20-cv-00378-BAJ-EWD              Document 1-1       06/17/20 Page 18 of 23




                               ELLIOT SCHLANG. D.D.S.



DATED:            LOZ2         BY:
                                                           D




DATI]D:                        BY:
                                     RUSSELL IiAYMAN
                                     Attorney for Elliot Sctrlang, D.D.S.




                                    Settlement Agreemenl
 Iinited States of America cx rel. Desiroe l.oupe t. ReachOut Healthcme America, Lrd', et al.
                        Civil Action No. i3-422-JWD-RLB (M-D. ta.)
                                        Page 17   of20
  Case 3:20-cv-00378-BAJ-EWD             Document 1-1       06/17/20 Page 19 of 23




                               ELLIO'I SCHLANG. D.D.S.



DATED:                        BY:
                                     ELLIOT SCHLANG, D.D.S.




DATED: February ll,2020        sv,   ,ru,4Ln-r..--
                                     {ussgrr   HAYr\4^(}t
                                     Attomey for Elliot Schlang, D.D.S.




                                 Settlement Agreement
United Stotes of America ex rel. Desirae Loupe v. ReachOut Healthcare America, Ltd., et al.
                      Civil Action No. I3-422-IWD-RLB (M.D. La.)
                                      Page 17 of 20
  Case 3:20-cv-00378-BAJ-EWD              Document 1-1       06/17/20 Page 20 of 23




                              I}IG S]ttILES ARIZONA. P.C.



DA'IED:    I   f r tfz.r-      T]Y:
                                             SCHLANG. D         .S., for
                                      BiG SMILES                P.C.




DATED:                         BY:
                                      RUSSELL I{AYMAN
                                      Attomey for Big Smiles Arizonq P.C




                                    Settlement Agrcement
 Llnited fiores of America ex rel. Desirae  Loupe v. Reachout Healthcare America, Ltd., et al.
                        Civil Action No.   13-422-JWD-RLB   (M.D. La.)
                                        Page 18   of20
   Case 3:20-cv-00378-BAJ-EWD             Document 1-1       06/17/20 Page 21 of 23




                             BIG SMILES ARIZONA. P.C.



DATED:                        BY:
                                     ELLIOT SCHLANG, D.D.S., fOT
                                     BIG SMILES ARIZONA, P.C.




DATED: February    tl,20}0    BY:    ,4,e/*,*
                                    Kusseii ruvl,t,qZli
                                    Attomey for Big Smiles Arizona, P.C.




                                  Settlement Agreement
United States of America ex rel. Desirae Loupe v. ReachOut Healthcare America, Ltd., et al.
                      Civil Action No. I3-422-JWD-RLB (M.D. La.)
                                      Page 18 of 20
   Case 3:20-cv-00378-BAJ-EWD            Document 1-1       06/17/20 Page 22 of 23




                              GRtrGOITY FOLSE. D.D.S.



DATED:                       BY:
                                                           D




DATED:   .?zltua                                 B
                                   Attorney for Gregory Folse, D.D.S.




                                 Settlement Agreement
United States ofAmerica ex rel. Desirae Loupe v. ReachOut Hea hcare America, Ltd., et al.
                     Civil Action No. l3-422-JWD-RLB (M.D. La.)
                                      Page 19   of20
Case 3:20-cv-00378-BAJ-EWD               Document 1-1          06/17/20 Page 23 of 23




                                       DnSIRAI,I LOUI'E



  DATED: /                       BY:
                                       DESIRAE LOUPE
                                       Relator




  DATED:           l-)
                         7       BY:
                                       N1     o        RO    OR
                                                  for Dcsirae Loupe




                                      Scttlement Agreement
   ()nited States ofAnrcrica ex rel. Desirae Loupe v, ReachOut Eealthcare Anerica, Ltd.' et dl
                          Civil Actiou No- l3'422-I\VD-RLB (M.D La')
                                            Page 20   of20
              Case 3:20-cv-00378-BAJ-EWD         Document 1-2           06/17/20 Page 1 of 2
                                                                             U.S. Department of Justice

                                                                                          Brandon J. Fremin
                                                                                      United States Attorney
                                                                                  Middle District of Louisiana
                                                      Russell B. Long Federal Building     Telephone: (225) 389-0443
                                                      777 Florida Street, Suite 208              Fax: (225) 389-0685
                                                      Baton Rouge, Louisiana 70801-1717


                                                      April 15, 2020

VIA EMAIL ONLY
rhayman@mwe.com

Russell Hayman
McDermott Will & Emery LLP
2049 Century Park East, 32nd Floor
Los Angeles, CA 90067-3218

        Re:     NOTICE OF DEFAULT – ReachOut Healthcare America, Ltd.
                USAO File No. 2013V00123

Russ:

        This letter provides notice that the United States considers your client, ReachOut Healthcare
America, Ltd. (“ReachOut”), to be in default of its payment obligations under the February 27, 2020,
Settlement Agreement (the “Settlement Agreement”) in Civil Action No. 13-422-JWD-RLB, United
States ex rel. Desirae Loupe v. ReachOut Healthcare America, Ltd., et al., in the U.S. District Court for
the Middle District of Louisiana (the “Civil Action”).

       As you are aware, Paragraphs 1 and 3 of the Settlement Agreement require the defendants in the
Civil Action, including ReachOut, to fully pay $1.262 million, plus interest, to the United States and
the State of Louisiana by 5:00 P.M. Central Daylight Time on March 31, 2020. To-date, the United
States has only received $262,000 in settlement payments. The outstanding balance on ReachOut’s
debt to the United States, as of today, is $1,002,757.82. Because more than 10 business days have
elapsed since the payment deadline, ReachOut is now in default in accordance with Paragraph 12 of the
Settlement Agreement.

        The United States reserves and is prepared to exercise at any time all rights available by law or
in equity, including (but not limited) those rights and remedies available to the Government under the
Federal Debt Collection Procedures Act, 28 U.S.C. § 3001 et seq. Further, under Paragraph 12 of the
Settlement Agreement, the Office of Inspector General of the U.S. Department of Health and Human
Services (“OIG-HHS”) may, in its discretion, exclude ReachOut from participating in all federal health
care programs until the amounts due under the Settlement Agreement have been paid.




                                                                     Exhibit B
Case 3:20-cv-00378-BAJ-EWD   Document 1-2   06/17/20 Page 2 of 2
                                  Case 3:20-cv-00378-BAJ-EWD                                       Document 1-3                     06/17/20 Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    ReachOut Healthcare America, Ltd.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Oakland County, MI
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Chase E. Zachary, Assistant U.S. Attorney
U.S. Attorney's Office, Middle District of Louisiana
777 Florida St., Ste. 208, Baton Rouge, LA 70801 (225-389-0443)

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1345
VI. CAUSE OF ACTION Brief description of cause:
                                           Breach of settlement agreement
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         1,000,000.00                             JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/17/2020                                                              /s/ Chase E. Zachary
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                    Case 3:20-cv-00378-BAJ-EWD                      Document 1-4        06/17/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Middle District
                                                    __________ DistrictofofLouisiana
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:20-cv-00378
                                                                      )
           ReachOut Healthcare America, Ltd.                          )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ReachOut Healthcare America, Ltd.
                                           33533 W. Twelve Mile Rd., Suite 150
                                           Farmington Hills, MI 48331




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Chase E. Zachary
                                           Assistant United States Attorney
                                           777 Florida St., Ste. 208
                                           Baton Rouge, LA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-00378-BAJ-EWD                     Document 1-4          06/17/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-00378

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
